Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is sent in response to Applicant’s Communication received on April 19, 2021 and October 27,2021 for application number 17/233,918. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 2-10 are presented for examination.
4.	 Claim 1 has been canceled.
Priority
5.	This application discloses and claims only subject matter disclosed in prior application no 13/633,784, filed on October 2, 2012, prior application no 14/882,641, filed on October 14, 2015, and prior application no 16/727,154, filed on December 26, 2019 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 2 and 10 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,531,106 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 10 are just claim 1 of U.S. Patent No. 10,531,106 B2 with minor English language syntax differences. Claim 2 of the present application is anticipated by claim 1 of U.S. Patent No. 10,531,106 B2 with the variant of the use of the terms “method for encoding”  and “encoding” instead of the terms “method for decoding” and “decoding”.  Claim 10 of the present application is anticipated by claim 1 of U.S. Patent No. 10,531,106 B2 with the variant of the use of the terms “a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising” instead of the terms “method for decoding”. Thus, claims 2 and 10 of the present application is made obvious by claim 1 of U.S. Patent No. 10,531,106 B2.
Claim 1 of U.S. Patent No. 10,531,106 B2 is much more specific and claims 2 and 10 of the present application is broader in scope that the claim that is already issued. A double patenting rejection is needed to prevent two claims to the same invention.
9.	Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 10 is just claim 1 of U.S. Patent No. 10,986,355 B2 with minor English language syntax differences. Claim 2 of the present application is anticipated by claim 1 of U.S. Patent No. 10,986,355 B2 with the variant of the use of the term “method for encoding” instead of the term “method for decoding”. Claim 10 of the present application is anticipated by claim 1 of U.S. Patent No. 10,986,355 B2 with the variant of the use of the terms “a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising” instead of the terms “method for decoding”. Thus, claims 2  and 10 of the present application is made obvious by claim 1 of U.S. Patent No. 10,986,355 B2.
Claim 1 of U.S. Patent No. 10,986,355 B2 is much more specific and claims 2 and 10 of the present application is broader in scope that the claim that is already issued. A double patenting rejection is needed to prevent two claims to the same invention.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 2, the recitations “encoding a step-wise temporal sub-layer access (STSA) sample grouping”  and “wherein the STSA sample grouping is grouped in a sample group description box (SGDP), the SGDP including a next STSA upswitching distance parameter and a next STSA sample distance parameter “ would render the claim indefinite, because “step-wise temporal sub-layer access (STSA) sample grouping", “next STSA upswitching distance parameter” and “next STSA sample distance parameter” are terms that are not appropriately defined in the claim.
With regards to claim 9, the recitations “A non-transitory computer-readable medium encoding a bitstream including a step-wise temporal sub-layer access (STSA) sample grouping” and “wherein the STSA sample grouping is grouped in a sample group description box (SGDP), wherein the SGDP includes a next STSA upswitching distance parameter and a next STSA sample distance parameter” would render the claim indefinite because “step-wise temporal sub-layer access (STSA) sample grouping", “next STSA upswitching distance parameter” and “next STSA sample distance parameter” are terms that are not appropriately defined in the claim. Further on, the non-transitory computer-readable medium is recited as being configured to encode rather than carry and store desired program code in the form of instructions or data structures and that can be accessed by a computer or processor as per Specification paragraph 0205 in page 40.

With regards to claim 10, the recitations “obtaining a step-wise temporal sublayer access (STSA) sample grouping” and “wherein the STSA sample grouping is sent in a sample group description box (SGDP), and wherein the SGDP includes a next STSA upswitching distance parameter and a next STSA sample distance parameter”  recite similar terms as claim 2 and therefore the recitations would render the claims indefinite.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 2,  5-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross et al. (BENJAMIN BROSS ET AL.: 'High efficiency video coding (HEVC) text specification draft 8' JOINT COLLABORATIVE TEAM ON VIDEO CODING (JCT-VC) OF ITU-T SG16 WP3 AND ISO/IEC JTCL/SC29/WG11 10TH MEETING 28 July 2012, STOCKHOLM, SE)(hereinafter Bross) in view of ISO/IEC 14496-15:2010(E), ("Carriage of NAL unit structured video in the ISO Base Media File Format", July 2012, Stockholm)(hereinafter ISO).
Regarding claims 2 and 9, Bross teaches a method for encoding a picture and a non-transitory computer-readable medium [See Bross: pages 1-2 regarding method for encoding/decoding moving pictures in applications such as videoconferencing, digital storage media, television broadcasting, internet streaming, and communication. It is also designed to enable the use of the coded video representation in a flexible manner for a wide variety of network environments as well as to enable the use of multi-core parallel encoding and decoding devices. The use of this Recommendation I International Standard allows motion video to be manipulated as a form of computer data and to be stored on various storage media, transmitted and received over existing and future networks and distributed on existing and future broadcasting channels.], comprising: 
encoding a step-wise temporal sublayer access (STSA) / encoding a bitstream including a step-wise temporal sub-layer access (STSA) [See Bross: pp. 9, 51-55 and Table 7-1 regarding encoding NAL unit where the content of NAL unit  when nal_unit_type=5,6 is the coded slice of an STSA picture. See also pages 1-2, pages 89-90 regarding sending and receiving decoded samples of the current picture in the system].
Bross does not explicitly disclose encoding a step-wise temporal sublayer access (STSA) sample grouping / encoding a bitstream including a step-wise temporal sub-layer access (STSA) sample grouping.
However, the use of sample group file formats to encode and decode video, images or other types of data was well known in the art at the time of the invention was made as evident from the teaching of ISO [See at least pages 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined.]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bross with ISO teachings by including "encoding a step-wise temporal sublayer access (STSA) sample grouping / encoding a bitstream including a step-wise temporal sub-layer access (STSA) sample grouping” because this combination has the benefit of supporting the storage of scalable video coded data in a file format.
Further on, when combined teachings, Bross and ISO also teach encoding a step-wise temporal sublayer access (STSA) sample grouping  that allows determining when to switch to a new temporal layer based on the STSA sample grouping / encoding a bitstream including a step-wise temporal sub-layer access (STSA) sample grouping that allows determining when to switch to a new temporal layer [See Bross: pp. 9, 51-55 and Table 7-1 regarding nal_unit_type=5,6 is indicative of the coded slice of an STSA picture to be decoded and nal_unit_type=3,4 is indicative of the coded slice of a TSA picture to be decoded. The location of a point in the bitstream at which switching is possible to begin some higher temporal layers can be indicated by the presence of TSA and STSA pictures. Thus, at the location of a TSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding a higher temporal sub-layer and at the location of an STSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding only one particular higher temporal sub-layer. See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample], 
	wherein the STSA sample grouping is sent in a sample group description box (SGDP) / wherein the STSA sample grouping is grouped in a sample group description box (SGDP) [See Bross: pp. 9, 51-55, 89-90 and Table 7-1 regarding encoding/decoding NAL unit where the content of NAL unit when nal_unit_type=5,6 is the coded slice of an STSA picture. See ISO: at least pages 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined for encoding and decoding operations], 
	wherein the SGDP includes a next STSA upswitching distance parameter[See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample. It is understood that the number of samples is determined or identified for temporal layer with temporal_id equal to tld-1, however, it would be an obvious variant to apply a similar identification of number of samples for a temporal layer with temporal_id equal to tld+1. Eventually, providing this signaling information to the decoder will generate similar results] and a next STSA sample distance parameter[See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample. Thus, the encoder can signal temporal layer switching points for each picture to indicate when a next temporal layer switching point will occur at a same temporal layer as the current sample.]. 
Regarding claim 10, Bross discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations [See Bross: pages 1-2 regarding method for encoding/decoding moving pictures in applications such as videoconferencing, digital storage media, television broadcasting, internet streaming, and communication. It is also designed to enable the use of the coded video representation in a flexible manner for a wide variety of network environments as well as to enable the use of multi-core parallel encoding and decoding devices. The use of this Recommendation I International Standard allows motion video to be manipulated as a form of computer data and to be stored on various storage media, transmitted and received over existing and future networks and distributed on existing and future broadcasting channels.] comprising: 
receiving an audio-visual bitstream[See Bross: pages 1-2, pages 89-90 regarding sending and receiving decoded samples of the current picture in the system. Further on, receiving a video bitstream which is understood to be an audio-visual bitstream]; 
obtaining a step-wise temporal sublayer access (STSA) [See pp. 9, 51-55 and Table 7-1 regarding encoding NAL unit where the content of NAL unit  when nal_unit_type=5,6 is the coded slice of an STSA picture. See also pages 1-2, pages 89-90 regarding sending and receiving decoded samples of the current picture in the system].
Bross does not explicitly disclose obtaining a step-wise temporal sublayer access (STSA) sample grouping.
However, the use of sample group file formats to encode and decode video, images or other types of data was well known in the art at the time of the invention was made as evident from the teaching of ISO [See at least pages 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined.]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bross with ISO teachings by including "obtaining a step-wise temporal sublayer access (STSA) sample grouping” because this combination has the benefit of supporting the storage of scalable video coded data in a file format.
Further on, when combined teachings, Bross and ISO also teach decoding the STSA sample grouping[See Bross: pages 1-2, pages 89-90 regarding sending and receiving decoded samples of the current picture in the system. The decoding process includes extracting syntax structure form the NAL unit. See ISO: at least pages 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined for encoding and decoding operations.]; and determining when to switch to a new temporal layer based on the STSA sample grouping[See Bross: pp. 9, 51-55 and Table 7-1 regarding nal_unit_type=5,6 is indicative of the coded slice of an STSA picture to be decoded and nal_unit_type=3,4 is indicative of the coded slice of a TSA picture to be decoded. The location of a point in the bitstream at which switching is possible to begin some higher temporal layers can be indicated by the presence of TSA and STSA pictures. Thus, at the location of a TSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding a higher temporal sub-layer and at the location of an STSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding only one particular higher temporal sub-layer. See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample], 
	wherein the STSA sample grouping is sent in a sample group description box (SGDP) [See Bross: pp. 9, 51-55, 89-90 and Table 7-1 regarding encoding/decoding NAL unit where the content of NAL unit when nal_unit_type=5,6 is the coded slice of an STSA picture. See ISO: at least pages 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined for encoding and decoding operations], 
	wherein the SGDP includes a next STSA upswitching distance parameter[See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample. It is understood that the number of samples is determined or identified for temporal layer with temporal_id equal to tld-1, however, it would be an obvious variant to apply a similar identification of number of samples for a temporal layer with temporal_id equal to tld+1. Eventually, providing this signaling information to the decoder will generate similar results] and a next STSA sample distance parameter[See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample. Thus, the encoder can signal temporal layer switching points for each picture to indicate when a next temporal layer switching point will occur at a same temporal layer as the current sample.]. 
Regarding claim 5, Bross and ISO teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, when combined teachings, Bross teaches or suggests wherein a STSA picture provides temporal layer switching functionality to a temporal layer to which the STSA picture belongs [See Bross: pp. 9, 51-55 and Table 7-1 regarding nal_unit_type=5,6 is indicative of the coded slice of an STSA picture to be decoded and nal_unit_type=3,4 is indicative of the coded slice of a TSA picture to be decoded. The location of a point in the bitstream at which switching is possible to begin some higher temporal layers can be indicated by the presence of TSA and STSA pictures. Thus, at the location of a TSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding a higher temporal sub-layer and at the location of an STSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding only one particular higher temporal sub-layer].
 Regarding claim 6, Bross and ISO teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, when combined, ISO teaches or suggests wherein the STSA sample grouping is included in an ISO base media file[See  ISO: at least pages 9, 83-86 sections B.2.11.2- B.2.11.3.3 regarding scalable group entry and multiview group entry where a sample group description box is defined. Further on, a video stream is represented by one or more video tracks in a file which is an ISO base media file].
Regarding claim 7, Bross and ISO teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, when combined, ISO teaches or suggests wherein the next STSA sample distance parameter indicates when a next temporal layer switching point will occur at the same temporal layer[See ISO: pages 82-86 and 98-99 regarding tl_switching_distance that is used when the tl_switching_point is 1 and indicates the number of samples of the temporal layer with temporal_id equal to tid-1 that must be decoded to ensure decodability of the stream at or above temporal layer tid from the switching point onward. When the value is 0, it indicates a temporal switching point with no dependency on the lower temporal layer. This required distance for a particular sample may be reduced by a temporal layer switching distance statement in the time parallel metadata track for a specific sample. Thus, the encoder can signal temporal layer switching points for each picture to indicate when a next temporal laver switching point will occur at a same temporal layer as the current sample.]. 

14.	Claims 3 and 4  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross et al. (BENJAMIN BROSS ET AL.: 'High efficiency video coding (HEVC) text specification draft 8' JOINT COLLABORATIVE TEAM ON VIDEO CODING (JCT-VC) OF ITU-T SG16 WP3 AND ISO/IEC JTCL/SC29/WG11 10TH MEETING 28 July 2012, STOCKHOLM, SE)(hereinafter Bross) in view of ISO/IEC 14496-15:2010(E), ("Carriage of NAL unit structured video in the ISO Base Media File Format", July 2012, Stockholm)(hereinafter ISO), as applied to claim 2, in further view of Samuelsson et al.(US 2015/0131744 A1, Provisional Date: January 20,2012; cited in IDS by Applicant)(hereinafter Samuelsson).
Regarding claim 3, Bross and ISO teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Further on, Bross teaches or suggests wherein the SGDP includes a type temporal switching access (TSA) [See Bross: pp. 9, 51-55 and Table 7-1 regarding nal_unit_type=5,6 is indicative of the coded slice of an STSA picture to be decoded and nal_unit_type=3,4 is indicative of the coded slice of a TSA picture to be decoded. The location of a point in the bitstream at which switching is possible to begin some higher temporal layers can be indicated by the presence of TSA and STSA pictures. Thus, at the location of a TSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding a higher temporal sub-layer and at the location of an STSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding only one particular higher temporal sub-layer.]
Bross and ISO do not explicitly disclose wherein the SGDP includes a type temporal switching access (TSA) flag. 
However, indicating a next STSA in an access unit of a bitstream comprising an encoded picture of a video sequence was well known in the art at the time of the invention was made as evident from the teaching of Samuelsson [See at least par. 0063-0076 regarding each picture of the video sequence has a respective temporal identifier, temporal_id, identifying a respective temporal layer of the video sequence. In such a case, a layer switching point is a temporal layer switching point. Such a temporal layer switching point is preferably selected from a group consisting of a Temporal Sub-layer Access (TSA) picture, also denoted Temporal Layer Access (TLA) picture; an Instantaneous Decoding Refresh (IDR) picture and other Random Access Point (RAP) pictures. For Stepwise Temporal Sub-layer Access (STSA) switching point, the indication has to have a layer identifier, such as temporal identifier, exactly equal to the layer identifier, such as temporal identifier, of the layer that you would like to switch to in order to make switching possible. The access unit precedes, according to the defined order of the bitstream, any next STSA having a temporal identifier equal the temporal identifier of the access unit identified in step S1...]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bross and ISO with Samuelsson teachings by including “wherein the SGDP includes a type temporal switching access (TSA) flag" because this combination has the benefit of providing syntax element to identify temporal layer switching instances or points when processing the video sequence.
Regarding claim 4, Bross, ISO and Samuelsson teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Bross and Samuelsson teach or suggest  wherein the type TSA flag value indicates if a sample in the STSA sample grouping is a TSA sample or a STSA sample[See Bross: pp. 9, 51-55 and Table 7-1 regarding nal_unit_type=5,6 is indicative of the coded slice of an STSA picture to be decoded and nal_unit_type=3,4 is indicative of the coded slice of a TSA picture to be decoded. The location of a point in the bitstream at which switching is possible to begin some higher temporal layers can be indicated by the presence of TSA and STSA pictures. Thus, at the location of a TSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding a higher temporal sub-layer and at the location of an STSA picture, it is possible to switch from decoding a lower temporal sub-layer to decoding only one particular higher temporal sub-layer. See Samuelsson: at least par. 0063-0076 regarding each picture of the video sequence has a respective temporal identifier, temporal_id, identifying a respective temporal layer of the video sequence. In such a case, a layer switching point is a temporal layer switching point. Such a temporal layer switching point is preferably selected from a group consisting of a Temporal Sub-layer Access (TSA) picture, also denoted Temporal Layer Access (TLA) picture; an Instantaneous Decoding Refresh (IDR) picture and other Random Access Point (RAP) pictures. For Stepwise Temporal Sub-layer Access (STSA) switching point, the indication has to have a layer identifier, such as temporal identifier, exactly equal to the layer identifier, such as temporal identifier, of the layer that you would like to switch to in order to make switching possible. The access unit precedes, according to the defined order of the bitstream, any next STSA having a temporal identifier equal the temporal identifier of the access unit identified in step S1...]. 

15.	Claims 8  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bross et al. (BENJAMIN BROSS ET AL.: 'High efficiency video coding (HEVC) text specification draft 8' JOINT COLLABORATIVE TEAM ON VIDEO CODING (JCT-VC) OF ITU-T SG16 WP3 AND ISO/IEC JTCL/SC29/WG11 10TH MEETING 28 July 2012, STOCKHOLM, SE)(hereinafter Bross) in view of ISO/IEC 14496-15:2010(E), ("Carriage of NAL unit structured video in the ISO Base Media File Format", July 2012, Stockholm)(hereinafter ISO), as applied to claim 2, in further view of of Wang et al.(US 2009/0003439 A1; cited in IDS by Applicant) (hereinafter Wang).
Regarding claim 8, Bross and ISO teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, when combined,
Bross and ISO do not explicitly disclose wherein the next STSA upswitching distance parameter indicates when a next temporal layer up switching point will occur at a higher temporal layer. 
However, decoding information regarding a next STSA switching point will occur at a higher temporal layer was well known in the art at the time of the invention was made as evident from the teaching of Wang [See at least Figs. 6-8, par. 0047-0060, 0076-0082 regarding samples containing a temporal layer switching point at the highest dependency_id present in the indicated sample are marked by being a member of a group of this grouping type.  Each group entry comprises the temporal_layer of the current sample and roll_distance.  The value of roll_distance indicates the required dependency representation at (temporal_layer-1) relative to the sample associated to the sample group entry. The required dependency representation and any subsequent dependency representation having the same highest dependency_id at and below (temporal_layer-1) must be decoded in order to enable switching of temporal layers at the indicated switching point.  The required dependency representation has the sample number equal to the sample number of the sample associated to the sample group entry subtracted by the value of roll_distance.  Also, in par. 0057, file format level signaling defining a box containing for each sample number, the dependency_id and quality_id values of the temporal switching point layer representations and for each temporal switching point layer representation or combination of dependency_id and quality_id, a target sample number value with the same semantics of the target_sample_number described above. Any of the previously mentioned embodiments can also be realized with a post-roll count rather than a pre-roll count.  If a post-roll count is indicated, then the sample group entry is associated to a sample that is the latest sample at temporal_id equal to N that facilitates temporal layer switching to temporal_id equal to N+1 after specified amount of post-roll samples.  In other words, if the post-roll count equals to M, then a temporal layer switching initiation sample group entry indicates the latest point at which decoding of a lower temporal layer (i.e., temporal_id equal to N) must be started in order to perform temporal layer switching to temporal_id equal to N+1 after M samples relative to the temporal layer switching initiation point. Also, in par. 0080, delta_frame_num indicates a difference of frame_num values between a switch-to layer representation and a target (required) layer representation, where currFrameNum is a frame_num of the switch-to layer representation and targetFrameNum is a frame_num of a target layer representation, where targetFrameNum is set equal to currFrameNum-delta_frame_num, and where the target layer representation is a layer representation of a previous access unit, in decoding order, having frame_num equal to targetFrameNum, dependency_id equal to sei_dependency_id[i], and quality_id equal to sei_quality_id[i].]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bross and ISO with Wang teachings by including “wherein the next STSA upswitching distance parameter indicates when a next temporal layer up switching point will occur at a higher temporal layer " because this combination has the benefit of providing proper temporal layer switching points indications when performing temporal scalable coding[See Wang: par. 0023].

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482